Title: To Thomas Jefferson from Chester Griswold, 14 October 1808
From: Griswold, Chester
To: Jefferson, Thomas


                  
                     Most Worthy Friend 
                     
                     Otsego Village—14th.October AD 1808
                  
                  I aught to make an appoligy for writing to you Sir in this maner—But I will refrain hoping that your worthy Self will forgive this imposition of mine—and condesend to read this my episle through and then act as you in your wise Judgment Shall think fit and proper—and I Shall Be Satisfied and ever acknowledge my Self your Obedient Humble Servant—I was Born in the State of Connecticut Town of Litchfield—my Father Died when I was Five years of age—my Mother was able to give me a Decent Education—I was always rather weekly and of a Slender Constitution—however I undertook to learn the Trade of Taning & Curinng—which I caried through at Twenty I then came into the State of New York County of Otsego and Set up my Trade for myself having only About one hundred dollars in property which my Father left me—I made Interest as fast as could be expected under my circumstances and I am bold to Say and can bring Testimony of it By hundreds that I did it By honesty and Industry—at twenty two I Maried and at twenty five was obliged to leave my Trade in consequence of my Bade State of health—I then took a Stand for Inn keeping at Otsego Village which was one year ago—I am Still not able to Labour nor to purchase the Stand where I live—and times are So hard it is imposible for me to pay the rent I have to and Support my Family Decently—and the Buisness is verry fatigueing and Disagreeable to me—I am worth about Seven hundred Dollars in consequence of Sickness I have Sunk property considerably—I have a Wife & two Children—I understand Reading Writing and Arithmatick Verry well—And now comes the Question I would wish to ask—(I plege my Self I have not the caracter of an office hunter athough I have Been put forward Some in the Town and County where I reside) I would ask whether thare is not Some office which you could give me whereby I might Serve my Country and Support my Self and Family and not wear out my Constitution in my younger days—I feel anxeous to render my Country Some Servas under our present wise and patriotick Goverment—if I could Do it with honor to my Country and my Self—any place you would think proper whereby I could Support my Family I would be willing to Serve in—I Should be verry fond of a Military life if I thought I could endure the fatigue—But I fear I could not—I have an inclination for a Military life and some of my Friends proposed to Send in my name for an office in the New recruits But I Stopted it fearing it would Be to hard for me—I Pray that this my conduct might never be made known to any one—I am well acquiannted with two or three Members of Congress from this State (partickerly John Russell & Erastus Root) and with Some from the State of Connecticut—and I put confidence in you that you will never Divulge the contents of this letter—I could have had a reccomendation from a great number of Respectable Republican Gentlemem Both from this State and Connecticut was it not for makeing known that I asked for office—
                  I would not wish to have it thought that I am posessd of an aspiring disposition for I Do not believe I am—would my health permitt I Should gladly have fowled my Trade in peace and a rested till my friends thought proper to put me forward—Before the Death of Your Worthy Friend—(Col. Ephraim Kirby of Litchfield) I could have had any assistance from him and was he now alive I am confident I could get a Reccomend from him—I have received a great many Exelent lesons from him as well political as Riligous—and it is my pride and Glory that I have not Degenerated from the princepals taught By him—I have ever Been in favor of a Republican Goverment Since I had a principal—and ever Since I was a voter Supported the Same those princepals which are aserted (and established By great peril and Blood Shed) in thy decleration of American Independance (pened By yourself) and in the Great Charter of Union the Federal Constitution—(as it has Been amended) I do not name this thinking it meritorious or a reason why I aught to have an office—for I think it no more than the Duty of every man—I Beg of you Most Worthy Friend (I call you Friend because I know you are a friend to every honest man) to read this and take it not as a jest—for I declare to you upon the honor of a Gentleman I am in Earnest and what I have told you in theese lines is the Sacred Truth—it is my humble request that you will write me a letter as Soon as you can make it convenient after receiveing this and inform me whether you think it prudent to grant my patition—let your answer be as it may I Shall read it with pleasure and if you do not grant my prayer I Shall ever think my Self in a good cause while I am Supporting the wise and prudent Administration of Tho Jefferson—I am Worthy Sir your Obedent Humble Serv
                  
                     Chester Griswold 
                     
                  
               